Citation Nr: 0425463	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  00-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:  National Association for Black 
Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Cousel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 RO decision, which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.  

2.  The veteran did not engage in combat with the enemy 
during his service in the Republic of Vietnam from March [redacted] 
1969 to April [redacted] 1970.

3.  The veteran is not shown to have a diagnosis of PTSD 
attributable to a verified stressor or stressors that he 
experienced during his service in the Republic of Vietnam.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, the initial RO decision in August 1998 
was made prior to the enactment of the VCAA on November 9, 
2000, and thus, VCAA notice was sent only after the initial 
determination.  Nevertheless, VCAA notice was sent in 
August 2003, prior to the transfer of the veteran's appeal to 
the Board in August 2004, and, as explained herein below, 
such notice complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in August 2003, the RO 
advised the veteran of what was required to prevail on his 
claim of service connection for PTSD, what VA would do to 
assist in that claim, and what the veteran was expected to 
do.  The RO specifically informed the veteran that VA would 
assist him in obtaining records from Federal agencies, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO advised the veteran 
that it was still his responsibility to ensure that VA 
received all records not in the possession of a Federal 
department or agency.  

Moreover, the RO informed the veteran of the information and 
evidence needed to substantiate his PTSD claim in the rating 
decisions of August 1998, July 2000, and September 2000, a 
statement of the case issued to him in September 2000, and in 
supplemental statements of the case issued to him in June 
2003 and March 2004.  See 38 U.S.C.A. §§ 5102, 5103.  In 
these documents the RO informed the veteran of the reasons 
for which his claim had been denied and the evidence it had 
considered in denying the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
he is entitled to service connection for PTSD.  He was 
afforded the opportunity to testify at a hearing at the RO 
before a local hearing officer in February 2001.  The RO has 
sought and obtained for association with the claims file 
pertinent medical evidence from VA, the Vet Center, and 
private providers, who were identified by the veteran.  The 
Board acknowledges that documentation indicates that the 
veteran began receiving disability benefits from the Social 
Security Administration in May 1999, but that the RO did not 
request from the SSA the medical records pertinent to such 
award for inclusion in the claims file.  However, in the 
Board's judgment, further delay of this case to obtain the 
SSA records would be pointless because the veteran indicated 
at his hearing that the SSA benefits were granted based on VA 
records showing a diagnosis of PTSD.  As previously noted, 
the veteran's VA records have already been obtained and 
associated with the claims file.  Furthermore, the basis for 
the denial herein is not the absence of treatment for 
psychiatric problems and not the absence of any diagnosis of 
PTSD such that SSA decision statements may be probative.  
Rather, the basis for the denial herein is the absence of 
proof of combat status or corroboration of a claimed stressor 
to support existing diagnoses of PTSD.  Thus the status of 
the record as it now stands does not show a "reasonable 
possibility" that assistance in the form of obtaining SSA 
records would aid the veteran's claim.  38 U.S.C.A. § 5103A.  
See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

The Board also notes that VA has assisted the veteran by 
affording him a medical examination in June 1998 relevant to 
his claim.  The Board notes that the veteran does not allege, 
nor does the record reflect, that there exists outstanding 
evidence relevant to the issue on appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Factual Background

The veteran served on active duty in the Army from September 
1968 to September 1970.  Service personnel records show that 
he served in the Republic of Vietnam from March [redacted] 1969 to 
April [redacted] 1970.  He is shown to have participated in the 
campaign of the Tet 69 Counteroffensive and the 11th 
Campaign.  He is also shown to have received various awards 
and decorations, including the National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal with 
60 Device.  His Military Occupational Specialty (MOS) during 
his period of service in Vietnam was a cook.  Service medical 
records show no complaints, treatment or diagnosis of any 
psychiatric disability and the veteran was not wounded during 
active service.  

Medical records dated in December 1997 from Sinai Samaritan 
Medical Center show that the veteran was treated for injuries 
received in a personal assault.  

VA medical records show that, from December 1997 to February 
1998, the veteran was hospitalized and then accepted into 
domiciliary care after reporting depression and suicidal 
ideation following a personal assault in December 1997.  The 
records do not reference the veteran's experiences in 
Vietnam, other than to note that he was a Vietnam combat 
veteran.  The diagnosis was adjustment disorder with 
depressed mood.  

In February 1998, the RO received the veteran's claim of 
service connection for PTSD, alleged to be the result of his 
Vietnam service.  

In a March 1998 letter, the RO requested the veteran to 
furnish information concerning in-service stressors, which he 
felt had led to his present mental condition (e.g., 
dates/approximate times/places that events occurred, exact 
unit of assignment, full description of the events including 
details as to how he was involved, and full names and units 
of assignment of any other personnel involved).  The RO also 
requested information concerning treatment of his psychiatric 
condition.

In May 1998, the RO received statements from the veteran, in 
which he described three stressful incidents during his 
period of Vietnam service.  In the first, he indicated that 
he arrived at Bien Hoa, Vietnam in March 1969 on The Flying 
Tiger and that suddenly after landing all planes were 
attacked by mortar fire in front of and behind him.  He 
stated that he had to seek protection in a bunker.  He 
alleged that many troops were killed and that troops in two 
planes were fired upon with no survivors.  In the second 
stressor, he stated that he was driving a forklift behind 
"[redacted]," a supply clerk, at an airfield when the wheels of 
a C-130 transport plane that was taking off struck [redacted]'s 
truck, sheering off the roof and striking [redacted].  In support 
of this stressor, the veteran submitted a copy of a list of 
those killed in Vietnam, on which there was highlighted the 
entry of [redacted] of the Army killed on June 1, 
1969.  In the third stressor, he stated that he was on guard 
duty in Ban Me Thuot in January 1970 when mortar rounds hit 
an ammunition depot, striking Specialist 4 "[redacted]" in the 
face and body.  

In June 1998, the veteran underwent a VA psychiatric 
examination.  The examiner noted the veteran's report of 
service in Vietnam and his duties there as a heavy equipment 
operator.  The veteran also reported that during that period 
he also worked at other assignments, including guard duty, 
driving trucks, and "walking point."  He reported 
occasional intrusive memories of Vietnam but did not describe 
any particular stressors relevant to such service.  He 
reported nightmares, in part, and dreams that were 
particularly problematic after a personal assault in 
December 1997.  After a complete examination, the veteran's 
diagnoses were dysthymia, alcohol dependence (in remission 
per veteran's report), and psychotic disorder not otherwise 
specified (Axis I); and psychosocial stressors of a poor 
social support, social isolation, and unemployment (Axis IV).    

VA outpatient records in August 1998 indicate that the 
veteran was seen in the mental health clinic with a complaint 
of nightmares.  He related that they were mostly of a truck 
driver and his passenger (one of the records only refers to 
one soldier) who were hit by a plane taking off from an 
airfield in Vietnam.  He also related that he witnessed 
explosions.  A mental health intake form indicates a 
diagnosis of rule out major depression, PTSD, and dysthymia.  

Medical statements dated in August 1998 and December 1998 
from the Milwaukee Vet Center indicate that the veteran had 
been seen for counseling for PTSD since May 1998.  It was 
noted that he was traumatized while serving in Vietnam.  In 
particular, the veteran saw his friend killed while they were 
working at an airfield.  It was noted that the veteran was a 
heavy equipment operator at this airfield, which at times was 
under sniper, small arms, and mortar attacks.  The veteran 
reportedly had flashbacks, nightmares, and intrusive thoughts 
of Vietnam almost daily about those he saw killed in Vietnam.  
Vet Center treatment records, dated from May 1998 to March 
1999, reflect that the veteran talked about having witnessed 
the beheading of his friend, Specialist 4 [redacted], by an 
aircraft.  There were no reports of such stressors as mortar, 
small arms, and sniper attacks.  

In a March 1999 evaluation, Dr. Victoria Fetter indicates 
that the veteran complained of feeling suicidal and having 
flashbacks of Vietnam after a personal assault in December 
1997.  In regard to Vietnam, the veteran reported that a 
pilot hit a truck, decapitating two persons.  It was also 
noted that the veteran reportedly saw peers critically 
injured.  The diagnosis was PTSD by history (Vietnam) with 
reoccurrence of flashbacks as a result of more recent trauma 
in December 1997, major depression, generalized anxiety 
disorder, and history of alcohol abuse (Axis I).  (In March 
2002 the RO sought records of treatment from Dr. Fetter, 
along with a statement as to the specific stressors used as 
the bases for her diagnosis of PTSD; however, the doctor 
responded only by submitting a copy of the March 1999 
evaluation report.)  

In March 1999, the RO received a copy of DD Form 1300, Report 
of Casualty, in regard to [redacted].  This Army 
record indicates that the soldier died on June 1, 1969 in 
Vietnam as a result of wounds received in action during 
battle.  The report also listed the unit to which the soldier 
was assigned at the time of his death.  

In a March 1999 letter, the RO requested verification from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), presently known as the Center for Unit Records 
Research (CURR), of the veteran's claimed stressor incidents.  
The veteran's dates of service, his military units of 
assignments, and descriptions of his alleged stressor 
incidents were forwarded to CURR.  

In May 1999, in response to its request for additional 
information, the RO received a statement from the veteran in 
which he described again the alleged incident during service 
whereby his friend "[redacted]" was killed.  This statement was 
the same as that previously given in May 1998.  

VA outpatient records dated in June 1999 show that the 
veteran complained of hearing voices of bad people who were 
trying to harm him.  The assessment was chronic psychiatric 
disorder with recent exacerbation of paranoidal ideation.  
Two days later the veteran requested rehabilitation treatment 
(detoxification) at VA for cocaine dependency.  

In February 2000, the National Personnel Records Center 
responded to a request of the RO for morning reports in 
relation to the veteran's reported stressor of mortar fire 
hitting an ammunition depot in January 1970, indicating that 
the search was negative.  

In a June 2000 letter to the RO, CURR responded to the RO's 
request for verification of the veteran's alleged stressors.  
CURR supplied copies of a morning report, a report of 
casualties, unit history reports, and extracts from Air Base 
Defense in the Republic of Vietnam.  In essence, this 
documentation reflected that [redacted] was killed in 
action as a result of a hostile attack on Duc Pho base camp, 
which was located in the I Corps Tactical Zone of South 
Vietnam, and that the veteran's unit base camp was located in 
Nha Trang in the II Corps Tactical Zone of South Vietnam.  
The documents also showed that there were attacks on Bien Hoa 
Air Base during 1969, which resulted in injury and aircraft 
damage.  For March 1969 in particular, there was one person 
wounded in action (on March 29) and no aircraft 
damage/destruction reported.  There were no attacks on Bien 
Hoa documented for the day of March [redacted] 1969, when the veteran 
arrived in Vietnam.  As for attacks on Nha Trang during a 
period of the veteran's assignment there, four aircraft were 
damaged in a single attack in April 1969.  CURR also stated 
that the U.S. Army casualty database lists numerous Sp4 
[redacted]s as wounded or killed during 1970 but that all of these 
casualties occurred after the veteran departed Vietnam.    

At a February 2001 RO hearing, the veteran testified that 
during service in Vietnam he was a heavy equipment operator 
in supply, and not a cook as noted in his personnel records.  
He described a firefight that was in progress when he first 
landed in Vietnam at the Bien Hoa Air Base in March 1969.  He 
said he saw mortar fire hit a plane that, to his knowledge, 
was full of people and no one survived.  He stated that from 
the air base he went to his duty station in Nha Trang, which 
was hit many times by mortar and sniper fire just about every 
day at the airfield there.  He indicated that several times 
he drove in a convoy from Nha Trang to Cam Ranh Bay and 
"Bambetui" and that they encountered sniper fire and mines.  
He described witnessing the death of [redacted], a company clerk, 
in Nha Trang in June 1969 when the wheel of a C-130 plane hit 
his truck while the plane was taking off.  He said he was in 
a forklift at the time, just behind [redacted] truck.  He 
indicated that [redacted] was the closest friend he had in 
Vietnam.  He could not explain the casualty report that 
listed [redacted] as being killed in action, far away from where 
he was stationed.  (The veteran did not indicate whether or 
not there was any other person in the truck with [redacted].)  The 
veteran stated that he was transferred a few months later in 
September 1969 to "Bambetui," where he was on guard duty 
and witnessed Sp4 [redacted] get shot in March 1970.  He said he 
first saw a doctor about the longstanding problems 
(nightmares, irritability) he was having in 1998 and that he 
began receiving Social Security disability benefits in 1999 
on the basis of VA records showing a diagnosis of PTSD.  

In March 2002, the RO received additional treatment records, 
dated from 1998 through December 2001, in relation to the 
veteran.  In February 1998, the veteran requested to enter a 
PTSD program.  It was noted that he presented with vague 
symptoms and that his stressors were undetermined.  It was 
further noted that his insight and motivation for therapy was 
questionable with stressors undetermined.  In a July 1998 
neuropsychological assessment, it was noted that the 
veteran's list of mental health complaints included 
nightmares and flashbacks of Vietnam.  In February 1999 the 
veteran was most concerned with symptoms of PTSD and 
depression.  He complained of having suffered from PTSD and 
depression since he returned home from Vietnam and since 
being the victim of an assault.  In October 1999, he 
complained of sleep problems and paranoia.  The assessments 
were depression, PTSD, and alcohol dependence in remission.  

During a VA inpatient stay in September 2000, the veteran had 
no specific complaints, and the interim assessments were 
paranoid feeling resolved, rule out PTSD (the only symptom he 
gave was nightmares), depression, and cocaine abuse.  The 
records indicate that the veteran did not elaborate on any 
symptom of PTSD other than poor sleep during his hospital 
stay, and that he did not want to disclose any information in 
regard to his Vietnam combat experience on admission.  
A December 2000 psychiatric outpatient note indicates that 
the veteran was currently engaged in outpatient treatment 
both at the VA and in the community and that additional 
programming was not recommended, in particular because his 
insight and motivation was questionable.  It was noted that 
he reported no signs of psychotic behavior and that PTSD 
symptoms were not reported as major except for being in-
country.  No direct trauma was reported.  The diagnosis was 
adjustment disorder with PTSD symptoms.  

Additional VA records received in March 2002 show that, in 
January 2001 during a group therapy session, it was noted 
that when asked pointed questions by other members of the 
group the veteran was vague on his experiences in Vietnam.  
In another session the veteran related that when he was first 
in-country his friend was driving along an airfield when a 
plane blew up and parts of the plane hit his friend's truck 
and killed him.  He also recalled a traumatic event when he 
ran through a bunker during a mortar attack.  Later in 
January 2001 it was noted that the veteran was due to be 
discharged from a veterans assistance program as the 
information presented both in group and with staff showed 
that he had questionable features regarding in-
country/combat.  It was noted that this was also questioned 
by other group members.  In February 2001, the veteran was 
discharged from the program in a decision that cited 
questions in regard to the veteran's credibility, trust 
stemming from PTSD, confabulation due to alcohol or other 
dementia, and/or his discomfort in group situations.  Another 
February 2001 record indicates diagnoses of PTSD, depression, 
polysubstance abuse in remission, and tobacco use disorder.   

In April 2002, the RO received additional treatment records, 
dated from April 1999 to April 2002, from the Milwaukee Vet 
Center.  In April 1999, the veteran related the Vietnam 
trauma of the C-130 accident that killed (beheaded) two 
fellow soldiers when an aircraft's landing gear struck their 
truck.  In subsequent group therapy sessions, it was noted 
that the veteran was unfocused and disruptive to the group.  
In October 1999, he was unable to keep his story short and 
specific.  In May and June 2000, he talked about issues 
unrelated to the group.  He focused on other soldiers he knew 
in Vietnam and their activities, and he rarely talked about 
the events he was involved in, issues, and problems relating 
to PTSD.  In January 2001 he did not discuss any traumatic 
events in which he was involved and/or witnessed, and the 
counselor noted that it did not appear that the veteran was 
"experiencing any type of emotional and/or psychological 
distress and/or problems as the result of his experiences in 
Vietnam."  

III.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The veteran contends that he has PTSD that is related to his 
service in Vietnam.  In this case, there is no service 
medical evidence reflecting that he suffered from any 
psychiatric manifestations.  The post-service VA and private 
records show that he has been diagnosed with various mental 
disorders, to include PTSD.  These records include a VA 
examination report dated in June 1998, showing diagnoses of 
dysthymia and psychotic disorder; a March 1999 evaluation 
report of Dr. Fetter, showing a diagnosis of PTSD by history 
(Vietnam); Vet Center records dated from May 1998 to April 
2002 showing treatment for PTSD; and VA inpatient and 
outpatient records dated from August 1998 through December 
2001, showing treatment for PTSD, among other psychiatric 
diagnoses.  

With respect to the diagnoses of PTSD in the record, the 
Board notes the questions raised by medical professionals as 
to the veteran's motivation for PTSD treatment given his 
reluctance to discuss traumatic events.  Nevertheless, there 
is competent medical evidence, particularly from the Vet 
Center, that includes a diagnosis of PTSD, and, which 
generally, if not specifically, attributes PTSD to 
experiences in Vietnam as reported by the veteran.  Based on 
such evidence the requirements for a diagnosis of PTSD and a 
medical link between current symptomatology and claimed 
Vietnam stressors have been met.  38 C.F.R. § 3.304(f).  

Although there is a diagnosis of PTSD related to alleged in-
service stressors in this case, to establish service 
connection there must also be credible supporting evidence 
that the claimed in-service stressors occurred so as to 
support the diagnosis of PTSD.  38 C.F.R. § 3.304(f).  

The Board recognizes that the veteran's statements alone may 
suffice to establish the occurrence of his claimed stressors, 
provided that he engaged in combat with the enemy and the 
claimed stressor is related to that combat, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the service.  38 C.F.R. 
§ 3.304(f).  However, after reviewing the record, the Board 
cannot find that the veteran engaged in combat with the 
enemy; neither his service records nor any other evidence 
show combat service.  See VAOPGCPREC 12-99.  As set out 
above, the veteran served on active duty from September 1968 
to September 1970, with service in the Republic of Vietnam 
from March [redacted] 1969 to April [redacted] 1970.  He is not shown to have 
received any decorations for valor or other affirmative 
evidence of having had combat with the enemy in connection 
with his service in Vietnam.  Moreover, his MOS was as a cook 
in Vietnam, and such title alone (and even if his claimed MOS 
as a heavy equipment operator were accepted) does not convey 
that the veteran's duty inherently involved combat.  In this 
regard the Board also notes that the veteran's mere presence 
in a combat zone or the service records noting that he served 
during several campaigns do not prove he engaged in combat 
with the enemy.  VAOPGCPREC 12-99.  There is, in sum, no 
evidence that the veteran was wounded in combat, no evidence 
that he served a combat MOS, and no other evidence 
establishing combat service.  

In view of the foregoing, the veteran's statements alone are 
insufficient to establish the occurrence of his claimed 
stressors and his claimed stressors from Vietnam must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

A review of the evidence shows that the veteran has not met 
the requirement of furnishing credible supporting evidence 
that the alleged in-service stressors to which his PTSD 
diagnosis has been attributed occurred.  Whether the 
stressors alleged by the veteran actually occurred is a 
factual determination, and VA adjudicators are not bound to 
accept the statements of history provided by the veteran 
simply because treating medical providers have done so and 
based their diagnoses upon them.  Wood v. Derwinski, 1 Vet. 
App. 1909 (1991). 

In statements and testimony, the veteran has related three 
particular traumatic experiences in Vietnam:  being attacked 
with mortar at Bien Hoa air base on the day of his arrival in 
Vietnam in March 1969 and simultaneously witnessing other 
aircraft being damaged or destroyed, some with troops inside; 
witnessing the death of his friend, [redacted] [redacted]-[redacted], in 
June 1969 at the airfield in Nha Trang, when an aircraft 
wheel hit his friend's truck; and witnessing Specialist 4 
[redacted] get shot during an attack on the ammunition depot in 
Ban Me Thuot in 1970.  It is noteworthy that there has been 
some inconsistency on the part of the veteran during the 
pendency of the claim in reporting these experiences.  For 
example, some records indicate that he reported two persons 
were killed by the aircraft wheel when it hit the truck in 
June 1969, while others only mention the death of [redacted].  
Also, the veteran has indicated that the incident whereby 
[redacted] was shot had occurred both in January 1970 and in March 
1970.  In any case, and regardless of the version of the 
alleged events that the veteran has related, none of the 
alleged stressors has been verified by credible supporting 
evidence.  

The descriptions of the veteran's alleged stressor events, 
together with dates of occurrence and his assigned military 
unit, were forwarded to CURR for verification.  The 
occurrence of these events could not be corroborated, and 
were, in fact, refuted by certain evidence produced by CURR.  
For instance, service department records do not reflect any 
attacks on Bien Hoa Air Base whereby aircraft were damaged or 
destroyed or troops killed during the month of March 1969, 
when the veteran arrived in Vietnam.  [redacted] [redacted]-[redacted] was 
killed in battle, but in another zone in Vietnam, not where 
the veteran served.  Further, there were no Specialist [redacted]s 
who were killed or wounded until after the veteran departed 
Vietnam in April 1970.  The Board also notes that the veteran 
has alleged that his duty station in Nha Trang was attacked 
by mortar and sniper fire just about every day at the 
airfield where he worked.  This account was not reflected by 
the records obtained by CURR.  The veteran also indicated 
that he drove in convoys at times to Cam Ranh Bay and 
"Bambetui," but his MOS indicates that he was a cook, and 
there is no credible evidence to corroborate this anecdotal 
evidence of an alternate duty assignment.  The veteran has 
not alleged any other stressors than those previously noted.  
Thus, there is no credible supporting evidence that any of 
the veteran's claimed service stressors, which might lead to 
PTSD, actually occurred.  Without such stressor evidence, 
service connection for PTSD may not be granted.



The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for 
PTSD.  As the preponderance of the evidence is against the 
veteran's claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



